Citation Nr: 0810137	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-24 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1994 to July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

The Board finds it appropriate to outline pertinent 
procedural history.  In a March 2004 rating decision, the RO 
granted service connection for left ear hearing loss, rated 
as noncompensable, and found that new and material evidence 
had not been received to reopen a claim for service 
connection for right ear hearing loss.  The veteran filed a 
timely notice of disagreement to the disability rating 
assigned the left ear hearing loss disability and the denial 
of service connection for a right ear hearing loss 
disability.  In October 2004, the RO issued a statement of 
the case regarding these issues.  

In November 2004, the RO received a document from the veteran 
in which she requested consideration of an attached medical 
document as evidence in support of the claim for benefits 
from VA.  The veteran also specifically requested that the 
attached medical evidence be considered as proof of a claim 
for service connection for tinnitus.  The attached medical 
evidence was a July 2004 VA treatment record in which an 
audiologist noted the veteran's concerns regarding possible 
decreased hearing and constant high pitched ringing in the 
ears (tinnitus).

Although the RO considered the November 2004 statement from 
the veteran to be a claim for service connection for 
tinnitus, the Board finds that the November 2004 statement 
also constituted a substantive appeal to the claims contained 
in the October 2004 statement of the case.  See 38 C.F.R. 
§ 20.202.

In addition, the Board notes that the veteran was previously 
denied service connection for bilateral hearing loss in an 
August 2001 rating decision.  The Board finds, however, that 
the veteran filed a notice of disagreement to that decision.  
As the veteran has continuously pursued the claim for service 
connection for hearing loss since the August 2001 rating 
decision, the claim for service connection for right ear 
hearing loss is before the Board as an original claim for 
service connection.

In February 2005, the RO denied service connection for 
tinnitus.  The veteran has perfected an appeal regarding this 
claim.

Therefore, as listed on the title page, claims for a 
compensable rating for left ear hearing loss, service 
connection for right ear hearing loss, and service connection 
for tinnitus are presently before the Board.

The veteran testified before the undersigned Acting Veterans 
Law Judge in February 2008.  A copy of the transcript of this 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After review of the claims file, the Board finds that 
additional development is necessary before the claims on 
appeal are ripe for adjudication upon the merits.

In her February 2008 testimony before the Board, the veteran 
described her exposure to acoustic trauma during service.  
The record indicates that the veteran was a petroleum supply 
specialist.  She testified as to the noise exposure from the 
engine she was responsible for monitoring and the lack of 
hearing protection that fit her ears.  She noted that she 
began experiencing ringing in her ears approximately two 
years after discharge from service.  In the November 2004 
claim for service connection for tinnitus, she contended that 
tinnitus was from the same etiology as her hearing loss.

The veteran has been afforded VA audiology examinations most 
recently in February 2007 and April 2007.  Both examiners 
were conducted by the same examiner.  In the February 2007 
examination, the examiner found that the veteran had normal 
hearing bilaterally.  The examiner opined that the reported 
tinnitus could not be related to hearing loss, as the 
veteran's hearing was within normal limits bilaterally.  In 
April 2007, the veteran underwent another examination.  After 
audiological testing, the examiner again found that the 
veteran had normal hearing bilaterally.  The examiner again 
found that tinnitus was not related to hearing loss, as the 
veteran's hearing was within normal limits.

The examiner's opinion contained in the February 2007 and 
April 2007 examination was limited to whether the veteran's 
hearing loss caused tinnitus.  The Board notes, however, that 
the veteran has not limited her claim to one of secondary 
service connection.  The veteran has asserted that acoustic 
trauma experienced in service led to her current tinnitus.  
Therefore, a remand is necessary in order to obtain a VA 
examination in which the examiner opines whether the veteran 
has tinnitus that is either directly related to service or is 
secondary to service-connected hearing loss.

During the February 2008 Board hearing, the representative 
contended that the audiometric testing results obtain in the 
February 2007 and April 2007 VA examinations were faulty.  
The veteran's claim for service connection for right ear 
hearing loss was partially denied on the basis that the 
veteran did not have hearing loss in the right ear as defined 
by VA regulations.  

The Board notes, that for the purposes of applying the laws 
and regulations administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.  

As having accurate and current audiometric test results is 
pertinent to all the claims currently before the Board, the 
Board finds that during the VA examination to be obtained 
upon remand the examiner should perform audiometric testing.  
For any existing right hearing loss, the examiner should 
opine whether such hearing loss is attributable to service.

In addition, upon remand, the AMC/RO should ensure compliance 
with the notification requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) by issuing the veteran an 
additional notification letter regarding the claims on 
appeal.  This letter should specifically advise the veteran 
to submit any additional information in support of her claims 
and provide notice of how a disability rating and effective 
date is established..  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, as the veteran's claim for service connection 
for tinnitus includes a contention that her tinnitus is 
secondary to her service-connected left hearing loss, the 
veteran should be provided notice regarding secondary service 
connection.  Specifically, in the VCAA notification letter, 
the veteran should be sent a copy of 38 C.F.R. § 3.310 and 
the amendment to that regulation, effective October 10, 2006.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with all 
appropriate notice, including that 
concerning secondary service connection 
and aggravation of a nonservice-
connected condition by a service-
connected condition, see Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claims on 
appeal must be obtained for inclusion in 
the record.  

3.  Arrange for a VA audiology 
examination.  The claims file must be 
made available for review by the examiner 
and the examiner must note review of the 
claims file.

The examiner should complete audiological 
testing.  After this testing, for any 
present right ear hearing loss, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater degree of 
probability) that this hearing loss that 
is present began during service or is 
causally related to any incident of 
active duty, to include exposure to 
excessive noise.

Regarding tinnitus, the examiner should 
answer the following two questions:

Is it at least as likely as not (50 
percent or greater degree of probability) 
that the veteran has tinnitus that began 
during service or is causally linked to 
any incident of active duty to include 
exposure to excessive noise?

Is it at least as likely as not (50 
percent or greater degree of probability) 
that tinnitus was caused or aggravated by 
the veteran's service-connected left ear 
hearing loss?

A complete rationale must be provided for 
all opinions provided. 

4.  Thereafter, the veteran's claim on 
appeal must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority, 
including Allen, supra.  

If any benefit sought on appeal remains 
denied, the veteran and her 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until she is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for 
scheduled VA examination without good cause could result in 
the denial of her claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
LILA J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court .  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



